 

Adamis Pharmaceuticals Corporation 8-K [admp-8k_061820.htm]

 

Exhibit 10.1 

   

ADAMIS PHARMACEUTICALS CORPORATION

2020 BONUS PLAN

 

 

 

 

 

*Excludes those covered under the Field Sales Incentive Plans



 

 

Adamis Pharmaceuticals Corporation

2020 Bonus Plan

The Adamis Pharmaceuticals Corporation (“Adamis” or the “Company”) 2020 Bonus
Plan (the “Plan”) is designed to offer employees a performance based plan that
rewards the achievement of corporate goals, as well as individual goals that are
consistent with the corporate goals.

Purpose of the Plan

The Plan is designed to:

•Provide a bonus program that helps achieve overall corporate goals and enhances
shareholder value

•Reward individuals for achievement of corporate and individual goals

•Encourage teamwork among all disciplines within the Company

•Offer an attractive bonus program to help attract and retain key employees

Plan Governance

The Compensation Committee of the Board of Directors (the “Committee”) is
responsible for reviewing and approving the Plan and any proposed modifications
to the Plan. The President and CEO of Adamis is responsible for administration
of the Plan; provided that the Committee is responsible for reviewing and
approving all compensation under this Plan for all officers and any other
employees with an annual base salary greater than or equal to $250,000.

Eligibility

All regular employees of the Company who are regularly scheduled to work at
least 20 hours per week will be eligible to participate in the Plan, other than
any employee eligible to participate in the Company’s Field Sales Incentive
Plans. Temporary employees and part-time employees (who are regularly scheduled
to work less than 20 hours per week) are not included in this Plan. In order to
be eligible to receive any bonus award (or “Bonus”) under this Plan, a
participant: (a) must have commenced their employment with the Company prior to
October 1 of a calendar year (each calendar year referred to as a “Plan Year”)
and remained continuously employed through December 31 of the Plan Year and
until the time Bonuses are paid; and (b) must be an employee in good standing
(e.g., not on a performance improvement plan as of the last day of a Plan Year
or an unacceptable performer as determined during the Plan Year review cycle),
as determined by the Committee or the President and CEO of Adamis, as applicable
in their sole discretion. Eligible employees joining during a Plan Year will
have their actual bonus amount prorated based on their actual time with the
Company during the Plan Year.

A participant whose employment terminates voluntarily prior to the payment of a
Bonus award will not be eligible to receive a Bonus award. Continued employment
is a condition of payout for the plan. If a participant’s employment is
terminated involuntarily during the Plan Year, or prior to payment of Bonus
awards, it will be at the absolute discretion of the Company whether or not a
Bonus award payment is made.



 1 

 

 

Corporate and Individual Performance

The President and CEO will present to the Committee a list of the overall
corporate goals for the Plan Year, which is subject to approval by the
Committee, with the Committee members having final authority with respect to
such goals. Corporate goals may include, without limitation, goals relating to
matters such as the Company’s financial results, revenues, net income, EBITDA,
return on equity, stock price, capital raising activities, pre-clinical or
clinical trial activities (including without limitation initiation or completion
of trials), regulatory filings relating to product candidates, other regulatory
activities or approvals, product development, product commercialization
activities, strategic commercial agreements or arrangements, or other corporate
goals. Participants in the Plan may then develop a list of key individual goals,
which will be subject to approval by their manager and used for the basis of the
performance review and individual performance rating.

The total bonus pool for the Plan will be based on achievement of the corporate
goals for the Plan Year and, where applicable, the individual’s annual
performance review rating.

Notwithstanding anything else in this Plan, including without limitation the
weighting factors, target bonus percentages or goal multipliers described
elsewhere in this Plan, the Committee or the President and/or CEO of the Company
may, in their discretion, develop and specify different corporate goals,
individual performance goals, weighting factors, target bonus percentages and/or
goal multipliers that will apply to one or more officers or employees of the
Company and that may differ from those developed and specified for other
officers or employees, including officers or employees within similar Groups.

Bonus Awards

The Bonus will be paid in cash and is based on achievement of the corporate
goals for the Plan Year and achievement of individual goals for the Plan Year.
The Bonus will be calculated by using the base salary as of the end of the Plan
Year, weighting factor, target bonus percentage, and goal multipliers as
identified below:

Weighting Factor

The relative weight between the corporate and individual Bonus components will
vary based on levels within the organization. The weighting factors will be
reviewed annually and adjusted, as determined by the Committee. The weighting
for the Plan Year in which this Plan is first adopted by the Board of the
Directors of the Company or the Committee will be as follows, subject to the
authority of the Committee and the President or CEO to specify different
relative weighting factors in individual cases, to determine the applicable
Group for an officer or employee, and to change relative weighting factors with
respect to subsequent Plan Years):



 2 

 

 

Position Corporate Individual President and CEO 100%   Group K (SVP, CMO & EVP
Level Officers) 100%   Group J (VP Officers) 100%   Group I (Non-Officer VPs)
80% 20% Group H (Executive Directors) 80% 20% Group G (Senior Directors) 80% 20%
Group F (Directors) 80% 20% Group E (Senior Managers) 60% 40% Group D (Managers)
60% 40% Group C 40% 60% Group A & B 20% 80%

Target Bonus Percentages

Bonus amounts will be determined by applying a “target bonus percentage” to the
base salary of employees in the Plan. Following are the target bonus percentages
for the Plan Year in which this Plan is first adopted by the Board of the
Directors of the Company or the Committee, subject to the authority of the
Committee and the President or CEO to specify different relative target bonus
percentages in individual cases, to determine the applicable Group for an
officer or employee, and to change relative target bonus percentages with
respect to subsequent Plan Years):

Position   Target Bonus Percentages President and CEO   60% Group K (SVP, CMO &
EVP Level Officers)   45% Group J (VP Officers)   40% Group I (Non-Officer VPs)
  30% Group H (Executive Directors)   30% Group G (Senior Directors)   30% Group
F (Directors)   25% Group E (Senior Managers)   20% Group D (Managers)   17%
Group C   15% Group B   12% Group A   10%

The base salary as of the end of a Plan Year times the target bonus percentage
will be used to establish the target Bonus amount for that Plan Year.

Goal Multipliers

Corporate Goal Multiplier: The following scale will be used by the Committee and
(if applicable) the independent members of the Board of Directors to determine
the “total corporate goal multiplier” based upon measurement of actual corporate
performance versus the pre-established corporate goals. The Committee will
evaluate each corporate goal as follows (subject to the authority of the
Committee and the President or CEO to specify different goal multipliers in
individual cases):



 3 

 

 

Performance Category   Goal Multiplier

1.

Performance for the year significantly exceeded the goal or was excellent in
view of prevailing conditions

  100-150%

2.

Performance fully met the year’s goal or is considered achieved in view of
prevailing conditions

  100%

3.

Performance for the year met some aspects of the goal but not all or met most
aspects in view of prevailing conditions

  40-100%

4.

Performance for the year was significantly less than the goal (i.e., below 40%)

  0%

Each goal is evaluated separately, weighting applied and a total corporate goal
multiplier is reached. A total corporate goal multiplier of at least 40% is
required prior to any payout of Bonuses under the Plan (provided, however, that
the Committee shall retain the discretion to determine otherwise and to approve
payouts based on a multiplier of less than 40%, or to determine that no payouts
will be made notwithstanding that the total goal multiplier for a Plan Year
exceeded 40%), and the total corporate goal multiplier may not exceed 150%.

Individual Goal Multiplier: The “individual goal multiplier” will be determined
by taking into account the performance rating (Outstanding, Exceeds, Meets,
Fair, etc.) given to the individual through the Plan Year review cycle as well
as any other relevant criteria relating to the individual’s job performance
during the Plan Year.

Payment of the Bonus Amounts

The target date for completion of annual performance reviews for Plan
participants will be January 31 after the end of the applicable Plan Year, or as
soon thereafter as reasonably practicable. Payments of actual Bonus amounts will
be made as soon as practical, but not later than March 15 after the end of the
applicable Plan Year. Participants’ entitlement to Bonuses under this Plan does
not occur until the Bonuses are actually paid. This plan is not intended to be
subject to Section 409A of the Internal Revenue Code of 1986, as amended.

Company’s Absolute Right to Alter or Abolish the Plan

The Committee reserves the right in its absolute discretion to terminate and/or
abolish all or any portion of the Plan at any time or to alter the terms and
conditions under which a Bonus will be paid. In the event of the Plan’s
termination prior to the payment of a Bonus, such Bonus will not be payable
under this Plan. Such discretion may be exercised any time before, during, and
after the Plan Year is completed. No participant shall have any right to receive
any payment until actual delivery of such compensation.

The Committee, in its discretion, may also determine whether to increase the
payout under the Plan for extraordinary achievement or to reduce payout if
economic and business conditions warrant such action.

Employment Duration/Employment Relationship

This Plan does not, and the Company’s policies and practices in administering
this Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any participant’s employment with the Company. The
employment relationship of each participant is “at will” and may be terminated
at any time by the Company or by the participant with or without cause.

 



 4 

 